Citation Nr: 1229007	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  05-24 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back disability.  

2. Entitlement to service connection for a right hip disability. 

3. Entitlement to service connection for a left hip disability. 

4. Entitlement to service connection for a right knee disability. 

5. Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Robert W. Legg, Esq. 



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) form an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for right and left knee conditions and declined to reopen the Veteran's service connection claim for a back condition and right and left hip conditions. 

In February 2007, the Veteran testified before a Decision Review Officer at the RO (DRO hearing), and in April 2008, the Veteran testified before a Veterans Law Judge who subsequently retired from the Board; copies of both hearing transcripts have been added to the record.  In January 2012, the Veteran was provided with an opportunity to request another Board hearing before a different Veterans Law Judge.  A February 2012 response letter from the Veteran's attorney/representative indicated that the Veteran did not wish to have another hearing. See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.707, 20.717. 

In May 2008, the Board reopened the Veteran's claims for entitlement to service connection for back and bilateral hip disabilities, and remanded all issues on appeal for additional development. 

In an April 2011 decision, the Board denied the Veteran's claims for service connection for back, right hip, left hip, right knee, and left knee disabilities.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court). 

In a November 2011 joint motion for remand (JMR) to the Court, the parties (the Veteran and the Secretary for Veterans Affairs) requested that the Board decision be vacated and remanded in its entirety; a November 2011 Court order granted the joint motion.  The case was subsequently returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In light of the November 2011 Joint Motion and Court order, the Board finds that additional development is necessary.  Specifically, the purpose of this remand, as detailed below, is to obtain outstanding VA treatment records and to afford the Veteran an adequate VA orthopedic examination.  

Again, the Veteran seeks service connection for back, right knee, left knee, right hip, and left hip disabilities.  He contends that these disabilities stem from a single, in-service parachuting accident in July 1966. See, e.g., VA Form 9, May 2007. 

In the November 2011 Joint Motion, the parties noted that, during his February 2007 RO hearing, the Veteran testified that he was treated at the VA clinic in South Bend, Indiana, "in the 1970's" for treatment of his claimed injuries.  To date, no efforts have been made to obtain these treatment records.  As such, the Board must remand these claims in order to obtain complete VA clinical records. See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records are considered part of the record on appeal since they are within VA's constructive possession).  If such records are unavailable, this fact must be documented in the claims file.  

The Joint Motion additionally noted that April 2011 Board decision failed adequately discuss whether the August 2008 and September 2010 VA examiners "substantially complied" with the terms of the May 2008 Board remand order. See JMR, p. 4.  

As noted above, in May 2008, the Board remanded the Veteran's claims in order to provide him with a comprehensive VA orthopedic examination.   The pertinent directives were as follows: 

The orthopedic examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's degenerative joint disease of both hips and both knees, and lumbar degenerative disc disease were incurred during or aggravated by active military service, to include whether these conditions could be the result of the parachute accident that the Veteran described that occurred while he was in service in 1966. The examiner should also opine whether it is at least as likely as not (50 percent or more probability) that the Veteran's degenerative joint disease of both hips and both knees, and lumbar degenerative disc disease are the result of the Veteran's September 1987 automobile accident, whether the accident may have aggravated his already present conditions, and whether these conditions are due to the natural process of aging.  Finally, the examiner should opine whether there is an indication that the Veteran's arthritis manifested within one year of his separation from service.  

The Veteran was thus afforded a VA joints examination in August 2008.  The August 2008 VA examiner opined that it was "less likely than not" that the degenerative joint disease of the hips, knees, and lumbar spine were caused by or a result of service.  The examiner reasoned  that there was "no documentation in SMRs (service medical records) of any knee, hip, or spine problem."  He also stated that separation history or physical examinations were completely normal with respect to joint or spine problems, and that there was "no evidence of ongoing problems from 1966 to 1987 when he had injuries documented in an MVA."  Although expressly requested in the Board's April 2011 remand directives, the examiner failed to comment upon whether the Veteran's conditions were the result of his 1987 MVA; whether the accident may have aggravated already present conditions; whether his current conditions were due to the natural aging process; or whether the Veteran's arthritic conditions (i.e., degenerative joint and/or disease) were manifest within one year of his separation from service. 

The Veteran underwent an additional VA joints examination in September 2010.  The VA examiner opined that "at the present time, within reasonable medical certainty, i.e., more likely than not, I cannot find any evidence that his present physical complaints are related to a parachute injury that occurred while he was on active duty in the military."  He reasoned there was "no documentation from the his time in active duty describing his accident, nor subsequent treatment for injury regarding a parachute landing."  The August 2008 examiner thus likewise failed to address whether the Veteran's conditions were the result of his 1987 MVA; whether the accident may have aggravated already present conditions; whether his current conditions were due to the natural aging process; and/or whether the Veteran's arthritic conditions (i.e., degenerative joint and/or disease) were manifest within one year of his separation from service. 

Here, it is noted that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders; and the Board errs when it fails to ensure compliance with the terms of such a remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

It is clear that the terms of the May 2008 remand were not substantially complied with in this case.  Indeed, as demonstrated above, neither the August 2008 nor September 2010 VA examiner fully (or adequately) addressed the questions asked of him in the Board's May 2008 directives.  It simply cannot be said that these failures or omissions resulted in harmless error to the Veteran.  As such, the Board finds that another remand is necessary to obtain an addendum opinion to the September 2010 VA examination.  In addition to the directives outlined in the May 2008 remand and again below, this opinion must take into consideration the Veteran's statements of an in-service parachute accident resulting in the claimed injuries, as well as his contentions regarding continuity of back, bilateral knee, and bilateral hip symptomatology since service. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Indeed, the Board notes that the August 2008 and September 2010 VA examiners primarily based their negative opinions on the lack of in-service documentation of the parachuting injuries, thereby largely ignoring or dismissing the Veteran's statements.  However, the Veteran is competent and credible with regard to his assertions in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, on remand, the VA examiner should take into account all the pertinent evidence including the Veteran's lay statements as to onset during service and continuity of symptoms since service. 


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain and associate with the claims file any and all VA clinical records of treatment dated in the 1970's, from the VAMC in South Bend, Indiana.  If such records are unavailable a notation to that effect should be made in the claims file. 

2. Thereafter, if possible, return the claims file to the VA examiner who conducted the September 2010 examination for an addendum opinion.  If the September 2010 VA examiner is not available, schedule the Veteran for a VA examination to evaluate his claims for back, right hip, left hip, right knee, and left knee disabilities. 

A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  The rationale for any opinions expressed should be provided.  If the examiner cannot provide an opinion without resort to speculation, he or she must provide a reason why speculation would be required by explaining the basis for such an opinion, basing the opinion on sufficient facts or data, and clearly identifying precisely what facts cannot be determined.  The examiner should review the claims folder and should note that review in the report. 

Specifically the examiner should provide the following information:

(a) it is at least as likely as not (50 percent or more probability) that the Veteran's degenerative joint disease of both hips and both knees, and lumbar degenerative disc disease were incurred during or aggravated by active military service, to include whether these conditions could be the result of the parachute accident that the Veteran described that occurred while he was in service in 1966. 

The examiner must consider lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(b) it is at least as likely as not (50 percent or more probability) that the Veteran's degenerative joint disease of both hips and both knees, and lumbar degenerative disc disease are: (i) the result of the Veteran's September 1987 automobile accident; (ii) whether the automobile accident may have aggravated his already present conditions, and/or (iii) whether these conditions are due to the natural process of aging.  

(c) it is at least as likely as not (50 percent or more probability) that the Veteran's degenerative joint disease of both hips and both knees, and lumbar degenerative disc disease manifested within one year of his separation from service.  

3. Then, readjudicate the claims for service connection.  If any decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


